227 S.W.3d 785 (2006)
In re METROPOLITAN LLOYDS INSURANCE COMPANY OF TEXAS, Regina Young, and Lonnie Carter, Relators.
No. 05-06-00023-CV.
Court of Appeals of Texas, Dallas.
February 7, 2006.
Dennis D. Conder, Stacy & Conder, L.L.P., Dallas, for relator.
David Wesley Holland, Shelton & Valadez, San Antonio, for real parties of interest.
Before Justices WHITTINGTON, FITZGERALD, and LANG-MIERS.

OPINION
Opinion by Justice WHITTINGTON.
The Court has before it relators' January 9, 2006 petition for original writ of mandamus. In the petition, relators claim the trial judge abused his discretion in signing the November 30, 2005 order denying their First Amended Motion for Severance or Separate Trial and Abatement. On January 10, 2006, the Court stayed all discovery below until final ruling on relators' petition for writ of mandamus and requested the real parties in interest file a response by January 20, 2006. On February 2, 2006, after the response was filed but while this petition was pending, the trial judge entered an order, granting separate trials of the water damages dispute and the contractual and extra-contractual claims and abating discovery beyond the water damages dispute. The February 2, 2006 order renders the petition for original writ of mandamus moot.
Accordingly, we DISMISS the petition for writ of mandamus as moot.